DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The closest prior art Li teaches collecting in the target website of the webpage content according to the obtained detection instruction; screening the said web page content according to the preset hidden characteristic, to obtain each initial hidden link; text content of the text content using semantic similarity algorithm hidden link for each of the initial and the target website to similarity comparison to obtain each of said initial hidden link relative to the similarity of the target website, screening the similarity is lower than the initial preset threshold value hidden link. obtaining non-normal dark in the chain of the target website, the potential link detecting method can effectively improve the accuracy of detecting illegal potential link (Abstract).

The following is an examiner's statement of reasons for allowance: 
Prior art of record fails to teach a combination of elements including at a training stage: generating a respective pattern, the respective pattern for a given web resource of the plurality of web resources including data indicative of at least one of a position and a size of at least one page block within at least one page of the given web resource; based on the respective patterns pattern, grouping the plurality of web resources into a plurality of clusters, the grouping being based on a pattern affiliation between the respective patterns; at a run-time stage: receiving an indication of an URL to a given run-time web resource; retrieving the information about the given run-time web resource; 19190207.1Serial No.: 16/937,233 Art Unit: 2164 Examiner: WONG, LESLIE Response to first Office Action dated March 02, 2022June 2, 2022generating a new pattern of the given run-time web resource, the new pattern including data indicative of at least one of a position and size of at least one page block within at least one web page of the given run-time web resource; calculating an affiliation ratio with a specific one of the plurality of clusters; in response to the affiliation ratio with the specific one of the plurality of clusters exceeding a predetermined threshold value, associating the given run-time web resource with the specific one of the plurality of clusters; and updating the plurality of clusters stored in the database based on the given run-time web resource as recited in independent claims 1 and 10.

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.

/LESLIE WONG/Primary Examiner, Art Unit 2164